DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to a one component pressure-sensitive adhesive (PSA) composition.
Group II, claim(s) 15, drawn to a self-adhesive article.
Group III, claim(s) 16, drawn to a method for producing a self-adhesive article.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species (A)(I) is directed to a one-component PSA composition comprising (iii) 0 to 30 wt% of styrene, 0 to 1 part by weight of a chain transfer agent, and at least 5 wt% of styrene when no chain transfer agent is used; and wherein the crosslinking via metal salts takes place by addition of at least one metal salt after polymerization, where the molar ratio of metal cations to carboxylate groups of the polymer is 1 to 300 mol%, and the metal salt is selected from the group consisting of zinc salts and aluminum salts as recited in claims 1-7 and 9-14.

Species (A)(II) is directed to a one-component PSA composition comprising (iii) 0 to 30 wt% of styrene and 0.01 to 0.75 parts by weight of a chain transfer agent; and wherein the crosslinking via metal salts takes place by addition of at least one metal salt after polymerization, where the molar ratio of metal cations to carboxylate groups of the polymer is 1 to 300 mol%, and the metal salt is selected from the group consisting of zinc salts and aluminum salts as recited in claims 1-4 and 6-14.

Species (B)(I) is directed to a one-component PSA composition comprising (iii) 0 to 30 wt% of styrene, 0 to 1 part by weight of a chain transfer agent, and at least 5 wt% of styrene when no chain transfer agent is used; and wherein the crosslinking via metal salts takes place by copolymerization with at least one metal salt monomer having an at least divalent metal cation (zinc (meth)acrylate or aluminum (meth)acrylate) as recited in claims 1-7 and 9-14.

Species (B)(II) is directed to a one-component PSA composition comprising (iii) 0 to 30 wt% of styrene and 0.01 to 0.75 parts by weight of a chain transfer agent; and wherein the crosslinking via metal salts takes place by copolymerization with at least one metal salt monomer having an at least divalent metal cation (zinc (meth)acrylate or aluminum (meth)acrylate) as recited in claims 1-4 and 6-14.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1-4, 6-7 and 9-14.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III, and Species (A)(I), (A)(II), (B)(I) and (B)(II), lack unity of invention because even though the inventions of these groups require the technical feature of:
A one component aqueous polymer dispersion PSA composition comprising at least one PSA polymer comprising,
(i) at least 60 wt%, based on the sum of the monomers, of at least one soft (meth)acrylic ester monomer having a glass transition temperature (Tg) of less than 0°C,
(ii) 0.1 to 10 wt%, based on the sum of the monomers, of methacrylic acid, 
(iii) styrene is not required,
(iv) optional monomer not required,
chain transfer agent is not required,
where the PSA polymer has a gel content of at least 40 wt% based on a polymer film produced from the PSA polymer film,
where the gel content is based at least partly on a reversible crosslinking by metal salts, and the gel content of the PSA polymer that is based on reversible crosslinking by metal salts is at least 10 wt%,
where the metal salts which bring about the reversible crosslinking are used in uncoated form,
covalent, irreversible crosslinking is not required (recited as “may also be”, and thus “may also not be”),
where the Tg of the polymer is less than 0°C;
this technical feature is not a special technical feature as it does not make a contribution over the prior art.

US 6608134 B1 to Tobing et al. teaches a PSA comprising an aqueous dispersion comprising water, microgels of at least one acrylic polymer, at least one interlinking polymer capable of covalently bonding said microgels to each other and at least one non-gelled polymer covalently bonded to at least some of the microgels via said interlinking polymer (abstract), wherein the gel content of the polymer is 40 to 80 % by weight (column 6, lines 54-58).
Tobing also teaches that the acrylic polymer and the non-gelled polymer are copolymers of at least one acrylate monomer such as, inter alia, butyl acrylate, and at least one polymerizable monomer, the latter of which is, inter alia, acid containing monomers (column 7, lines 11-34) such as, inter alia, methacrylic acid (column 8, lines 17-18).  
While Tobing does not specifically disclose that the butyl acrylate and methacrylic acid are present in the presently claimed amounts (i.e. at least 60 wt% and 0.1 to 10 wt%, respectively), or that the microgel and non-gelled polymers have a Tg less than 0°C, it is respectfully submitted that the Tg of a polymer is proportional to the Tg values of the monomeric components comprising said polymer, and the monomeric proportions, as evidenced by US 5814685 to Satake et al. (see column 4, lines 4-19 therein); 
and that the Tg of a PSA polymer is selected based on the balance of tack, peel and cohesion required of an intended application as evidenced by US 7070051 B2 to Kanner et al. (see column 8, line 58 to column 9, line 8 therein).  Note that the Tg of butyl acrylate and methacrylic acid have Tg values of  -54 °C and 228 °C, respectively, as evidenced by the Aldrich Data Sheet, which is included with the current action.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the microgel and non-gelled acrylic polymer of the prior art with presently claimed proportions of the presently recited monomeric components towards the polymers demonstrating the presently claimed Tg based on the balance of tack, peel and cohesion required of the prior art’s intended application as in the present invention.
Tobing teaches that the polymers are formed via emulsion polymerization, and that the emulsion optionally (zero parts by weight) of a chain transfer agent (column 4, line 35 to column 5, line 6).  Tobing also teaches that the desired gel content was provided by crosslinking with aluminum acetylacetonate (i.e. a metal salt) (column 16, lines 22-26).  Tobing makes no mention that the aluminum acetylacetonate was employed in a coated form.

Alternatively, 

Although Tobing does not disclose that the above-noted gel content was attained via reversible crosslinking with at least 10 wt% of metal salts, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.

Therefore, since the limitations of the claims fail to define a contribution over the cited prior art, they fail to constitute a special technical feature and thus, there is a lack of unity of invention between the claims.
	
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/17/2022